     Case 2:19-cv-00584-JCM-NJK Document 8 Filed 08/02/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank, National Association, as Successor Trustee to Wachovia Bank,
 7   N.A., as Trustee for the Certificateholders of the MLMI Trust, Mortgage Loan Asset-Backed
     Certificates, Series 2005-A8
 8
 9                                  UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11
     U.S. BANK, NATIONAL ASSOCIATION,                 Case No.: 2:19-cv-00584-JCM-NJK
12   AS SUCCESSOR TRUSTEE TO
13   WACHOVIA BANK, N.A., AS TRUSTEE                  STIPULATION AND ORDER TO
     FOR THE CERTIFICATEHOLDERS OF                    EXTEND TIME TO RESPOND TO
14   THE MLMI TRUST, MORTGAGE LOAN                    DEFENDANT’S MOTION TO DISMISS
     ASSET-BACKED CERTIFICATES, SERIES
15   2005-A8,                                         [First Request]
16
                             Plaintiff,
17          vs.

18   FIDELITY NATIONAL TITLE INSURANCE
     COMPANY and LAWYERS TITLE
19   INSURANCE CORPORATION,
20                           Defendants.
21
22
            Plaintiff, U.S. Bank, National Association, as Successor Trustee to Wachovia Bank,
23
     N.A., as Trustee for the Certificateholders of the MLMI Trust, Mortgage Loan Asset-Backed
24
25   Certificates, Series 2005-A8 (“U.S. Bank”), and Defendant Fidelity National Title Insurance

26   Company (“Fidelity”), by and through their respective attorneys of records, and hereby agree and
27   stipulate as follows.
28
            1. On July 23, 2019, Fidelity filed a Motion to Dismiss [ECF No. 6] (“Motion”);


                                                Page 1 of 2
     Case 2:19-cv-00584-JCM-NJK Document 8 Filed 08/02/19 Page 2 of 2



           2. U.S. Bank’s response to Fidelity’s Motion is due August 6, 2019;
 1
 2         3. U.S. Bank’s counsel is requesting an additional thirty (30) days to file its response to

 3             Fidelity’s Motion, and thus requests up to September 5, 2019, to file an Opposition;
 4
           4. This extension is requested to allow Counsel for U.S. Bank additional time to review
 5
               and respond to the points and authorities cited to in Fidelity’s Motion.
 6
 7         5. Counsel for Fidelity does not oppose this extension;

 8         6. This is the first request for an extension which is made in good faith and not for
 9             purposes of delay.
10
           IT IS SO STIPULATED.
11
     DATED this 2nd of August, 2019.                  DATED this 2nd of August, 2019.
12
13   WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
                                                      McRAE LLP
14   /s/ Lindsay D. Robbins
     Matthew S. Carter, Esq.                          /s/ Sophia S. Lau
15
     Nevada Bar No. 9524                              Kevin S. Sinclair, Esq.,
16   Lindsay D. Robbins, Esq.                         Nevada Bar No. 12277
     Nevada Bar No. 13474                             Sophia S. Lau, Esq.,
17   7785 W. Sahara Ave., Suite 200                   Nevada Bar No. 13365
     Las Vegas, NV 89117                              8716 Spanish Ridge Avenue, Suite 105
18
     Attorneys for Plaintiff U.S. Bank, National      Las Vegas, Nevada 89148
19   Association, as Successor Trustee to             Attorneys for Defendant Fidelity National
     Wachovia Bank, N.A., as Trustee for the          Title Insurance Company
20   Certificateholders of the MLMI Trust,
     Mortgage Loan Asset-Backed Certificates,
21
     Series 2005-A8
22
23   IT IS SO ORDERED.
24         Dated this _____
                  August  2, day of _____________, 2019.
                             2019.
25
26                                                 ________________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
27
28



                                               Page 2 of 2
